DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 2, this claim recites the phase on one of the sets of results. in line 8.  is there another set of results exist in the clam? So, It is not clear which one of the set of results. Examiner is considering the set of results just a data. 
 	As claims, 3-12, those claims are rejected based on the same rational set forth the claim 2. 
 	As per claim 13, this claim recites the phase on one of the sets of results. in line 8.  is there another set of results exist in the clam? So, It is not clear which one of the set of results. Examiner is considering the set of results just a data. 
 	As claims, 14-20, those claims are rejected based on the same rational set forth the claim 13. 
 	As per claim 21, this claim recites the phase on one of the sets of results. in line 8.  is there another set of results exist in the clam? So, It is not clear which one of the set of results. Examiner is considering the set of results just a data. 
 	As claims, 22-28, those claims are rejected based on the same rational set forth the claim 21. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3,5-6,11,13-14,19,21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Futa et al US 2010/0031065 in view of Kreft US 2014/0108786 in view of Murray US 2013/0044874.


 	As per claim 2, Futa discloses an integrated circuit, comprising: 
 	an array of circuits, each of the circuits representing a common electronic design, the array of circuits to provide a physically-unclonable function (PUF) ( par 0130 the information generating PUF unit 1104 includes nine first PUF circuits 11041A, 11041B, 11041C, 11041D, 11041E, 11041F, 11041G, 11041H, and 11041I, ); 
 	circuitry to measure the PUF at respective times and to produce sets of digital data ([0043] This allows resetting the preset secret data at the right time. ), the sets respectively representing the measurements at the respective times (par 0130 a hash key generating unit 11042 that generates a hash key by concatenating bits from the first PUF circuits. The first PUF circuits, which are described below, each output one-bit information, and the information generating PUF unit 1104 concatenates the one-bit information from the nine first PUF circuits and 0011 When the identical input data is inputted into the PUF circuit at a different time, the same ring oscillators A and B are selected );  
circuitry to apply a one-way mathematical function to the sets of digital data to create respective sets of results (par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value, an information generating PUF unit 1104 that generates a hash key to be a key of a keyed hash function, an error correcting unit 1105 that corrects an error in the hash key and generates a corrected hash key); 
circuitry to store a checkpoint dependent on one of the sets of results (par 0224 [0224] When the PUF circuit 1 receives an external trigger signal to request to output an output bit, the output bit controlling unit 18 first checks whether or not an output bit is stored in the output bit storage unit 19. When an output bit is stored, the stored output bit is outputted from the PUF circuit, and the process is completed. When the output bit storage unit 19 does not store any output bit, an output bit is inputted from the output bit determining unit 13); and 
circuitry to receive one of the sets of digital data representing a new measurement of the PUF ([0221] The output bit determining unit 13 compares magnitudes of the oscillation frequencies received from the first and the second frequency counting units 121 and 122, determines a value of a one-bit output bit on the basis of a result of the comparison, and then inputs an output bit that represents the determined value into the output bit controlling unit 18 ), iteratively modify the set of digital data representing the new measurement of the PUF and provide the set of digital data, as modified, as an input to the one-way mathematical function, until comparison based on one of the sets of results corresponding to the iterative modification with the checkpoint yields a match with the checkpoint (0261] Step S406: The output bit determining unit 13 compares the inputted oscillation frequencies F1 and F2 to find magnitude ordering of them, determines one-bit output bit according to the magnitude ordering the rule for determination mentioned above, and then inputs the one-bit output bit into the output bit controlling unit 18. The output bit controlling unit 18 temporarily stores the inputted output bit), and data the set of digital data representing the new measurement and a modification which yielded the match (0261 Step S406: The output bit determining unit 13 compares the inputted oscillation frequencies F1 and F2 to find magnitude ordering of them, determines one-bit output bit according to the magnitude ordering the rule for determination mentioned ).  

Futa fails to disclose digital data of the PUF, and recover a key.
Kreft discloses digital data of the PUF ( 0077, digital form on the device containing the PUF).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of hash generating unit 1103 that calculates a keyed hash value of Futa, based on the teaching of digital form of the PUF of Kreft, because doing so would provide an encryption system to protect the data.

The combination fails to disclose recovery a key.
However, Murray discloses recover a key (par 0024 PUF-derived secret information is used to recover various card keys used within a key management system in use. After the card keys are recovered, these data items are erased so that they persist within the smartcard for a short amount of time, such that keys are not stored directly within the smartcard).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of hash generating unit 1103 that calculates a keyed hash value of Futa, based on the teaching of digital form of the PUF of Kreft, based on the teaching of recovering the key from the secret information of Murray, because doing so would provide an encryption system to protect the data.

As per claim 3, Futa in view of Kreft in view of Murray discloses the integrated circuit of claim 2, Kreft discloses wherein the integrated circuit further comprises circuitry to perform decryption of an operand as a function of the key once the key is recovered (par 0565  The RCA's public key used for the encryption is comprised in the CASTOR root certificate (Type-VI certificate) particularly for recovery purposes and is the same for all CASTORs. This encryption makes it impossible for any third party to recover the PIO key. [0567] 2. The CASTOR then uses the secret key part of its consistency key-pair (K.sub.S:CASTOR:CON.prv) to encrypt the result of the previous encryption process (i.e. the encrypted PIO key)).  

 	As per claim 5. Futa in view of Kreft in view of Murray discloses  The integrated circuit of claim 2, Futa discloses wherein each of the circuits comprises a pair of cross-coupled NAND gates ( par 0579 hardwired gate-based  [0108] From a hackers perspective, the aim is to corrupt the functionality of the protected device by changing the firmware (software used by the protected device) or hardware (conducting paths/wires, transistors, diodes, gates, memory cells et. al. functionality).  

 	As per claim 6. Futa in view of Kreft in view of Murray discloses The integrated circuit of claim 2, Futa discloses wherein the each of the circuits comprises a pair of cross- coupled NOR gates ( [0008] Traditional physical security coded in transistors, gates).  

 	As per claim 11, Futa in view of Kreft in view of Murray discloses The integrated circuit of claim 2, Futa discloses wherein: the circuitry to apply the one-way mathematical function is to sort the digital data in each of the sets of digital data respectively representing the measurements into corresponding first and second sets (par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value, an information generating PUF unit 1104 that generates a hash key to be a key of a keyed hash function, an error correcting unit 1105 that corrects an error in the hash key and generates a corrected hash key ); and the circuitry to apply is to apply the one-way mathematical function to the digital data in each second set in a manner dependent on the digital data in the corresponding first set (par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value, an information generating PUF unit 1104 that generates a hash key to be a key of a keyed hash function, an error correcting unit 1105 that corrects an error in the hash key and generates a corrected hash key).  


	
 	As per claim 13, Futa discloses  An apparatus adapted for use with a circuitry of an integrated circuit, wherein the integrated circuit comprises an array of circuits, each of the circuits representing a common electronic design, the array of circuits to provide a physically-unclonable function (PUF) (par 0130 the information generating PUF unit 1104 includes nine first PUF circuits 11041A, 11041B, 11041C, 11041D, 11041E, 11041F, 11041G, 11041H, and 11041I, array, ), 
 	the apparatus comprising instructions on a non-transitory storage medium, the instructions, when executed, to cause the circuitry of the integrated circuit to: 
measure the PUF at respective times and to produce sets of digital data that respectively representing the measurements at the respective times ( ([0043] This allows resetting the preset secret data at the right time. ), the sets respectively representing the measurements at the respective times (par 0130 a hash key generating unit 11042 that generates a hash key by concatenating bits from the first PUF circuits. The first PUF circuits, which are described below, each output one-bit information, and the information generating PUF unit 1104 concatenates the one-bit information from the nine first PUF circuits and 0011 When the identical input data is inputted into the PUF circuit at a different time, the same ring oscillators A and B are selected); 
 	apply a one-way mathematical function to the sets of digital data to create respective sets of results ( par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value, an information generating PUF unit 1104 that generates a hash key to be a key of a keyed hash function, an error correcting unit 1105 that corrects an error in the hash key and generates a corrected hash key ); 
store a checkpoint dependent on one of the sets of results (par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value, an information generating PUF unit 1104 that generates a hash key to be a key of a keyed hash function, an error correcting unit 1105 that corrects an error in the hash key and generates a corrected hash key  ); 
receive one of the sets of digital data representing a new measurement of the PUF (  0221] The output bit determining unit 13 compares magnitudes of the oscillation frequencies received from the first and the second frequency counting units 121 and 122, determines a value of a one-bit output bit on the basis of a result of the comparison, and then inputs an output bit that represents the determined value into the output bit controlling unit 18); 
iteratively modify the set of digital data representing the new measurement of the PUF and provide the set of digital data, as modified, as an input to the one-way mathematical function ( 0261] Step S406: The output bit determining unit 13 compares the inputted oscillation frequencies F1 and F2 to find magnitude ordering of them, determines one-bit output bit according to the magnitude ordering the rule for determination mentioned above, and then inputs the one-bit output bit into the output bit controlling unit 18. The output bit controlling unit 18 temporarily stores the inputted output bit ), until comparison based on the one of the sets of results corresponding to the iterative modification yields a match with the checkpoint ( 0261 Step S406: The output bit determining unit 13 compares the inputted oscillation frequencies F1 and F2 to find magnitude ordering of them, determines one-bit output bit according to the magnitude ordering the rule for determination mentioned); and 
the set of digital data representing the new measurement and a modification which yielded the match (0261 Step S406: The output bit determining unit 13 compares the inputted oscillation frequencies F1 and F2 to find magnitude ordering of them, determines one-bit output bit according to the magnitude ordering the rule for determination mentioned ).  
Futa fails to disclose digital data of the PUF, and recover a key.
Kreft discloses digital data of the PUF ( 0077, digital form on the device containing the PUF).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of hash generating unit 1103 that calculates a keyed hash value of Futa, based on the teaching of digital form of the PUF of Kreft, because doing so would provide an encryption system to protect the data.
The combination fails to disclose recovery a key.
However, Murray discloses recover a key (par 0024 PUF-derived secret information is used to recover various card keys used within a key management system in use. After the card keys are recovered, these data items are erased so that they persist within the smartcard for a short amount of time, such that keys are not stored directly within the smartcard).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of hash generating unit 1103 that calculates a keyed hash value of Futa, based on the teaching of digital form of the PUF of Kreft, based on the teaching of recovering the key from the secret information of Murray, because doing so would provide an encryption system to protect the data.


As per claim 14, Futa in view of Kreft in view of Murray discloses the apparatus of claim 13, Kreft discloses wherein the instructions, when executed, are further to cause circuitry of the integrated circuit to perform decryption of an operand as a function of the key once the key is recovered ( par 0565  The RCA's public key used for the encryption is comprised in the CASTOR root certificate (Type-VI certificate) particularly for recovery purposes and is the same for all CASTORs. This encryption makes it impossible for any third party to recover the PIO key. [0567] 2. The CASTOR then uses the secret key part of its consistency key-pair (K.sub.S:CASTOR:CON.prv) to encrypt the result of the previous encryption process (i.e. the encrypted PIO key))).  

 	As per claim 19, Futa in view of Kreft in view of Murray  discloses The apparatus of claim 13, wherein the instructions, when executed, are to cause circuitry of integrated circuit to: sort the digital data in each of the sets of digital data respectively representing the measurements into corresponding first and second sets; and apply the one-way mathematical function to the digital data in each second set in a manner dependent on the digital data in the corresponding first set.  

 	

 	As per claim 21, Futa discloses  A method of operating circuitry of an integrated circuit, wherein the integrated circuit comprises an array of circuits, each of the circuits of the array representing a common electronic design, the array of circuits to provide a physically-unclonable function (PUF) ( par 0130 the information generating PUF unit 1104 includes nine first PUF circuits 11041A, 11041B, 11041C, 11041D, 11041E, 11041F, 11041G, 11041H, and 11041I, array ), the method comprising:
 measuring the PUF at respective times and to produce sets of digital data that respectively representing the measurements at the respective times (([0043] This allows resetting the preset secret data at the right time. ), the sets respectively representing the measurements at the respective times (par 0130 a hash key generating unit 11042 that generates a hash key by concatenating bits from the first PUF circuits. The first PUF circuits, which are described below, each output one-bit information, and the information generating PUF unit 1104 concatenates the one-bit information from the nine first PUF circuits and 0011 When the identical input data is inputted into the PUF circuit at a different time, the same ring oscillators A and B are selected ); 
applying a one-way mathematical function to the sets of digital data to create respective sets of results (par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value  ); 
storing a checkpoint dependent on one of the sets of results (par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value, an information generating PUF unit 1104 that generates a hash key to be a key of a keyed hash function, an error correcting unit 1105 that corrects an error in the hash key and generates a corrected hash key ); 
receiving one of the sets of digital data representing a new measurement of the PUF (par 0224 When the PUF circuit 1 receives an external trigger signal to request to output an output bit, the output bit controlling unit 18 first checks whether or not an output bit is stored in the output bit storage unit 19. When an output bit is stored, the stored output bit is outputted from the PUF circuit, and the process is completed. When the output bit storage unit 19 does not store any output bit, an output bit is inputted from the output bit determining unit 13 ); 
iteratively modifying the set of digital data representing the new measurement of the PUF and provide the set of digital data, as modified, as an input to the one-way mathematical function (0261] Step S406: The output bit determining unit 13 compares the inputted oscillation frequencies F1 and F2 to find magnitude ordering of them, determines one-bit output bit according to the magnitude ordering the rule for determination mentioned above, and then inputs the one-bit output bit into the output bit controlling unit 18. The output bit controlling unit 18 temporarily stores the inputted output bit ), until comparison based on the one of the sets of results corresponding to the iterative modification yields a match with the checkpoint (0221] The output bit determining unit 13 compares magnitudes of the oscillation frequencies received from the first and the second frequency counting units 121 and 122, determines a value of a one-bit output bit on the basis of a result of the comparison, and then inputs an output bit that represents the determined value into the output bit controlling unit 18  ); and 
the set of digital data representing the new measurement and a modification which yielded the match (0261 Step S406: The output bit determining unit 13 compares the inputted oscillation frequencies F1 and F2 to find magnitude ordering of them, determines one-bit output bit according to the magnitude ordering the rule for determination mentioned  ).  
Futa fails to disclose digital data of the PUF, and recover a key.
Kreft discloses digital data of the PUF ( 0077, digital form on the device containing the PUF).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of hash generating unit 1103 that calculates a keyed hash value of Futa, based on the teaching of digital form of the PUF of Kreft, because doing so would provide an encryption system to protect the data.

The combination fails to disclose recovery a key.
However, Murray discloses recover a key (par 0024 PUF-derived secret information is used to recover various card keys used within a key management system in use. After the card keys are recovered, these data items are erased so that they persist within the smartcard for a short amount of time, such that keys are not stored directly within the smartcard).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of hash generating unit 1103 that calculates a keyed hash value of Futa, based on the teaching of digital form of the PUF of Kreft, based on the teaching of recovering the key from the secret information of Murray, because doing so would provide an encryption system to protect the data.

 As per claim 22, Futa in view of Kreft in view of Murray discloses the method of claim 21,Kreft discloses  further comprising performing decryption of an operand as a function of the key once the key is recovered((par 0565  The RCA's public key used for the encryption is comprised in the CASTOR root certificate (Type-VI certificate) particularly for recovery purposes and is the same for all CASTORs. This encryption makes it impossible for any third party to recover the PIO key. [0567] 2. The CASTOR then uses the secret key part of its consistency key-pair (K.sub.S:CASTOR:CON.prv) to encrypt the result of the previous encryption process (i.e. the encrypted PIO key))).  

 	As per claim 27, Futa in view of Kreft in view of Murray discloses the method of claim 21, Futa discloses further comprising: sorting the digital data in each of the sets of digital data respectively representing the measurements into corresponding first and second sets ( par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value, an information generating PUF unit 1104 that generates a hash key to be a key of a keyed hash function, an error correcting unit 1105 that corrects an error in the hash key and generates a corrected hash key); and applying the one-way mathematical function to the digital data in each second set in a manner dependent on the digital data in the corresponding first set ((par 0123 The information security apparatus 1100 includes an input unit 1101 that receives input of data (input data), an output unit 1102 that outputs data, a hash generating unit 1103 that calculates a keyed hash value, an information generating PUF unit 1104 that generates a hash key to be a key of a keyed hash function, an error correcting unit 1105 that corrects an error in the hash key and generates a corrected hash key).  



 	
Allowable Subject Matter
Claims 4,7-10,12,15-18,20,23-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claims 4,7-10,12,15-18,20,23-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is an examiner’s statement of reasons for allowance: dependents claims incorporate into the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496